Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 1 of 21 PageID #: 382




                         Exhibit
      Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 2 of 21 PageID #: 383

                                                                                                                White Paper: Zynq UltraScale+ RFSoCs




WP509 (v1.0) February 20, 2019



                           Understanding Key Parameters
                          for RF-Sampling Data Converters


                                                     RFSoCs provide a single
                       device RF-to-output platform for the most demanding
                       applications. Updated performance metrics more accurately
                       present the direct-sampling RF capabilities of these devices.



                                                               ABSTRACT
                            In direct-sampling RF designs, data converters are typically characterized by
                            the NSD, IM3, and ACLR parameters rather than by traditional metrics like SNR
                            and ENOB. In software-defined radio and similar narrow-band use cases, it is
                            more important to quantify the amount of data-converter noise falling into the
                            band(s) of interest; legacy data conversion metrics are ill-suited to do this.
                            This white paper first presents the mathematical relationships underlying

                            illustrates why these metrics provide good characterization of data converters
                            in wide-band applications such as superheterodyne receivers. It then
                            delineates why these metrics are inappropriate for data converters that do not
                            function over their full Nyquist bandwidth, as in direct RF sampling applications
                            like SDR. Derivation and measurement of NSD, IM3, and ACLR are described in
                            detail, including use of the Xilinx RF Data Converter Evaluation Tool in the
                            measurement of RF data conversion parameters.




© Copyright 2019 Xilinx, Inc. Xilinx, the Xilinx logo, Alveo, Artix, ISE, Kintex, Spartan, Versal, Virtex, Vivado, Zynq, and other designated brands included herein are
trademarks of Xilinx in the United States and other countries. All other trademarks are the property of their respective owners.



WP509 (v1.0) February 20, 2019                                             www.xilinx.com                                                                                  1
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 3 of 21 PageID #: 384
                                                                 Understanding Key Parameters for RF-Sampling Data Converters


Introduction
       Analog data converters based on vacuum-tube technology were developed during World War II for
       message encryption systems. Since those early days, industry has defined and adopted key
       parameters (e.g., SNR, SFDR, and ENOB) to quantify the performance of data converters. These
       historical parameters were developed for conventional architectures that use mixers and filters for
       channel selection and for conventional Nyquist-rate (i.e., low-frequency sampling) data converters.

       Recently, many new RF sampling data converters have been developed for implementation in
       software-defined radio (SDR) applications, but the parameters adopted for conventional data
       converters cannot fully characterize RF sampling converters. A new set of parameters, such as noise
       spectral density (NSD), 3rd-order intermodulation ratio (IM3), and adjacent-channel leakage ratio
       (ACLR), are required to define the dynamic performance of RF sampling data converters, especially
       for direct-RF sampling applications.

       Xilinx has been providing highly flexible digital processing solutions over a range of SDR
       applications for some time. Recently, Xilinx released its
                                                    mmable logic (PL), soft-decision FECs, and
       multi-channel RF-ADCs and RF-DACs. In these RF-ADCs (12-bit) and RF-DACs (14-bit), the NSD,
       IM3, and ACLR metrics compare favorably with the same-resolution bit data converters offered by
                                                     nq UltraScale+ RFSoC provides reduced power
       consumption, greater programmability, and higher integration levels. Thus, the Zynq UltraScale+
       RFSoC enables the system designer to create highly flexible SDR applications, while simultaneously
       addressing many of the challenges associated with competitive direct-RF sampling solutions.

       In this white paper, the specifications for both conventional data converters and new RF sampling
       data converters are described, and the preferred parameters for RF sampling converters are
       identified.


Conventional ADC Specifications: SFDR, SNR, SNDR, ENOB
   Spurious-Free Dynamic Range (SFDR)
       Spurious-free dynamic range (SFDR) is commonly used to measure the usable dynamic range of a
       data converter before the spurious component interferes with or distorts the fundamental signal.
       SFDR is defined as the ratio of the root mean square (RMS) value of the fundamental sine wave
       signal to the RMS value of the peak spurious signal in the output, measured from 0Hz (DC) to
       one-half the sampling rate of data converters (i.e., f s / 2). The peak spurious component could be
       harmonically or non-harmonically related.

       SFDR can be calculated with the following equation:
                                           Fundamental Amplitude RMS
                         SFDR dBc = 20 log --------------------------------------------------------------------------   Equation 1
                                            Largest Spur Amplitude RMS

       or,               SFDR(dBc)




WP509 (v1.0) February 20, 2019                                  www.xilinx.com                                                   2
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 4 of 21 PageID #: 385
                                                            Understanding Key Parameters for RF-Sampling Data Converters


       Figure 1 illustrates the SFDR and harmonics performance of the RF-ADC in Zynq UltraScale+
                                                           ch that SFDR = 79.0dBc, measured from the
       Xilinx RF Data Converter Evaluation Tool included in the ZCU111 Evaluation Kit set-up. [Ref 1]
       X-Ref Target - Figure 1




             Figure 1: Xilinx Zynq UltraScale+ RFSoC 12-bit RF-ADC, where f in                              fs = 3.93216 GSPS
                                   (SFDR measured by Xilinx RF Data Converter Evaluation Tool)

       According to the above FFT measurement, the largest spur is the third harmonic of the input signal.
       The SFDR of data converters is often limited by the second or third harmonic of the input signal,
       but by careful filter design and optimum frequency planning, HD2 and/or HD3 can typically be
       avoided, greatly improving SFDR. Excluding HD2 and HD3, SFDRxH23 in Figure 1 is 86.42dBc.


   Signal-to-Noise Ratio (SNR)
       Signal-to-noise ratio (SNR) is the parameter typically used to quantify the noise in data converters,
       which is the ratio of the power of the input signal to the power of the noise and is commonly
       expressed in dB. Similarly SNR can also be evaluated using the RMS value of the signal and noise
       amplitudes, as shown in Equation 2:
                                                Power signal
                                          SNR = --------------------------
                                                 Power noise

                                                         Amplitude signal RMS 2
                                                  =      ------------------------------------------------          Equation 2
                                                          Amplitude noise RMS
                                                           V in RMS
                                                  = 20 log ------------------
                                                           V Q RMS




WP509 (v1.0) February 20, 2019                             www.xilinx.com                                                       3
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 5 of 21 PageID #: 386
                                                      Understanding Key Parameters for RF-Sampling Data Converters


       SNR usually degrades at higher frequency due to sampling jitter. Noise comes from three sources:

          Quantization noise
          Thermal noise of ADC
          Jitter or sampling uncertainty noise

       The theoretical maximum SNR for an ADC with a full-scale sine wave input derives from the
       quantization noise. SNR has another formula representation,

                                             SNR = 6.02N + 1.76dB                                      Equation 3

       over the Nyquist bandwidth, where N is the number of bits of an ideal ADC. This formula gives the
       best possible SNR over the whole Nyquist bandwidth, assuming a sine wave input for an ideal N-bit
       data converter (not including harmonic distortion). The SNR of a data converter is also limited by
       its own thermal noise and sampling clock phase noise. SNR improves when input signal bandwidth
       is lower than the Nyquist rate. (Detailed derivation is given in the Appendix.) [Ref 2]


   Signal-to-(Noise + Distortion) Ratio (SNDR)
       SNDR (also called SINAD) is the ratio of RMS signal power to (a) total noise power and (b) the RMS
       sum of all other spectral components power plus all other harmonic components power at the
       output (excluding DC), when the input is a sinusoidal wave.

       SNDR is one of the key parameters employed to measure the dynamic performance of data
       converters because SNDR includes all the noise and spurs over the Nyquist bandwidth. SNDR
       indicates the quality of the input signal; a higher SNDR means the stronger input power
       differentiated from noise and spurious performance. The SNDR equation can be represented as:
                                                                  P Signal
                                    SNDR = 10 log 10 ------------------------------------------        Equation 4
                                                     P Noise + P Distortion

       where P Signal is the average power of the signal of interest, noise, and distortion components.
       SNDR is commonly expressed in dB (decibels), dBc (decibels relative to the carrier), or dBFS
       (decibels relative to full scale).

       SNDR has another equation representation:

                                                                     – SNR          THD
                                                       ------------ ----------
                                    SNDR = 20 log 10 10 10 + 10 10                                     Equation 5

       SNDR is a combination of the SNR and THD specifications, and thus SNDR compares all undesired
       frequency components with the input frequency, which shows an overall measure of a data




WP509 (v1.0) February 20, 2019                       www.xilinx.com                                             4
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 6 of 21 PageID #: 387
                                                     Understanding Key Parameters for RF-Sampling Data Converters


   Effective Number of Bits (ENOB)
       The effective number of bits (ENOB) is a parameter adopted to characterize the quality of a data
                                                          e input signal over the Nyquist bandwidth. ENOB
       implies that the converter performs as if it were a theoretically perfect converter. The perfect data
       converter has absolutely no distortion, and the only noise it exhibits is quantization noise, so SNR
       would then be equal to SNDR in Equation 3           SNR (dBFS) = 6.02N + 1.76. Therefore, ENOB is
       another representation of specifying SNDR:
                                               SNDR dBFS – 1.76
                                      ENOB N = ----------------------------------------               Equation 6
                                                               6.02

       where SNDR (dBFS) assumes a full-scale input signal.

       For non-ideal data converters, however, SNDR and ENOB degradation includes noise along with
       imperfections such as device thermal noise, missing output code, harmonics, AC/DC nonlinearity,
       gain/offset error, and aperture clock phase noise or jitter. Noise on the external bias reference and
       power-supply rails also decreases ENOB. [Ref 3]

       Furthermore, the ENOB value degrades as frequency increases for the same reason that THD
       degrades with input frequency due to the non-linearity issue. ENOB comes from SNDR, which is
       related to THD and SNR. To show an accurate ENOB for a data converter, detailed specifications
       and conditions required are highlighted in the data sheet.

       Due to the above criteria, most analog data converter IC vendors generally tend to promote their
       ENOB in an ideal scenario, especially the ENOB value in the title of the data sheet. However, many
       system engineers and procurement managers are still curious as to why the measured ENOB value
       is different from the ideal one in the data sheet. A few key points about ENOB:

                                                              shown in the title of the data converter data
          sheet refers to digital bit or voltage resolution. This is not related to ENOB.
          ENOB is principally a function of noise, non-linearity, and input frequency.
          ENOB is degraded by many external uncertainties (e.g., clock source, power supply).
          ENOB is calculated over the full Nyquist bandwidth (DC to fs /2).
          ENOB is not a good metric to analyze direct-RF systems such as SDR.


Conventional Data Converter Metrics and the SDR
       Nyquist bandwidth with respect to a single-tone sinusoidal wave input.

       A traditional high-IF superheterodyne receiver architecture is shown in Figure 2. In this example, an
       1,800MHz RF input is down-converted to an intermediate frequency (IF) of 300MHz by mixing with
       a 1,500MHz local oscillator (LO). The IF signal is aliased back to 54.24MHz by sampling the ADC at
       245.76MSPS. In this case, the signal of interest occupies most of the ADC Nyquist bandwidth.
       Therefore, SNR and ENOB parameters are valid for use in characterizing the dynamic performance
       of the ADC.



WP509 (v1.0) February 20, 2019                      www.xilinx.com                                             5
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 7 of 21 PageID #: 388
                                                       Understanding Key Parameters for RF-Sampling Data Converters

       X-Ref Target - Figure 2




                                 Figure 2: System Block Diagram of High-IF Superheterodyne Receiver

       When this is compared with direct-RF sampling as used in the software-defined radio (SDR), it
       becomes clear that ENOB is not an accurate parameter for characterizing a data converter. In the
       SDR example illustrated in Figure 3, the RF-ADC samples a large bandwidth containing the signal of
       interest, with down-conversion and filtering occurring in the digital domain. The biggest concerns
       in the direct-RF implementation are the artifacts in the down-sampled and filtered band. The SNR,
       SFDR, and ENOB defined over the Nyquist bandwidth are not relevant because the out-of-band
       distortions can be filtered out with good frequency planning.

       The most important metric is the sensitivity rather than ENOB, SNR, or SFDR defined over Nyquist
       bandwidth. NSD, IM3, and ACLR are more relevant specifications to quantify the RF sampling data

       decimated band of interest.
       X-Ref Target - Figure 3




                                  Figure 3: System Block Diagram of Direct-RF Sampling Architecture




WP509 (v1.0) February 20, 2019                         www.xilinx.com                                            6
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 8 of 21 PageID #: 389
                                                             Understanding Key Parameters for RF-Sampling Data Converters


   Applications for RF-Sampling Data Converters
       The applications listed below are examples of SDR implementations with usable bandwidth
       narrower than the entire Nyquist bandwidth:

                           4G Long Term Evolution (LTE) multi-carrier
                           5G massive MIMO (sub-6GHz)
                           Microwave backhaul
                           Phased-array radar

       4G LTE Multi-Carrier
       4G LTE has reached more than 80% penetration in most developed countries. The 4G LTE
       multi-carrier standard is deployed mainly in
                                                    h and a maximum five aggregated component
       carriers.

       Two major schemes are used in 4G LTE to govern transmission and reception: frequency-division
       duplex (FDD) and time-division duplex (TDD). FDD aggregated carriers are split over two different
       frequencies, making it is possible to transmit and receive signals (DL and UL) simultaneously. In
       contrast, TDD component carrier frequencies and their bandwidths are the same for DL and UL.

       The 4G LTE standard is presented here (Figure 4) as a practical example that illustrates why SNR,
       SFDR, and ENOB are irrelevant in evaluating narrow-band RF-ADC and RF-DAC performance. For
       instance, five 20MHz channels can be received in a 100MHz bandwidth centered on 700MHz, and
       the data converters in the system are sampled at 4,000MSPS.
       X-Ref Target - Figure 4




                      Figure 4: 4G LTE Multi-Carrier Signal Spectrum, 5 x 20MHz BW Centered at 700MHz (4GSPS Sampling)




WP509 (v1.0) February 20, 2019                               www.xilinx.com                                              7
    Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 9 of 21 PageID #: 390
                                              Understanding Key Parameters for RF-Sampling Data Converters


          Based on the SNR definition given in the Signal-to-Noise Ratio (SNR) section, the RMS of
          quantization noise over the entire Nyquist frequency range (i.e., 2,000MHz) is integrated;
          however, only 20MHz noise channel bandwidth is required to be considered in the 4G LTE
          implementation.
          Similarly, the Spurious-Free Dynamic Range (SFDR) section reveals the second or third
          harmonics as the worst-case spurs limiting SFDR performance; thus, SFDR does not affect the
          performance of the 4G LTE system in the 100MHz receiver bandwidth, assuming correct
          channel filtering, optimum sampling clock, and good frequency planning. HD2- and
          HD3-centered frequencies are located at 1,500MHz and 1,750MHz respectively in the Nyquist
          zone, well removed from the signal. Such out-of-band harmonics are easily filtered out with a
          bandpass filter in the system.
          Finally, Effective Number of Bits (ENOB) cannot provide realistic system performance metrics
          because 4G LTE performance is not characterized over the full Nyquist range. [Ref 4]

       5G Massive MIMO + 4G LTE Multi-Carrier Solution
       The 3GPP has specified two frequency ranges (FR1 and FR2) for the 5G wireless communication
       system as shown in Table 1.

       Table 1: FR1/FR2 Frequency Usage
          Frequency Range (FR)               Frequency Range             Maximum Channel Bandwidth
               Designation                        (MHz)                           (MHz)
       FR1 (sub-6GHz)                            450–6,000                             100
       FR2 (millimeter wave)                   24,250–52,600                          400


       With an optimal balance between coverage and capacity for cost-efficient implementation, the
                                                            frequency band for the introduction of 5G for
       FR1 (sub 6GHz). The advantage of using this frequency band can be exploited in combination with
                                                         tence feature of the 3GPP standards) allowing
       operators to benefit from faster, more cost-efficient deployment of C-band, therefore delivering
       enhanced capacity without incurring network densification costs.

       Figure 5 illustrates an example of 5G Massive MIMO with 100MHz signal bandwidth in FR1 plus a
       4G LTE multi-carrier solution with three 20MHz signal bandwidth, centered at 3,500MHz with the
       sampling clock at 4GSPS, folding back to Nyquist zone 1. HD2- and HD3-centered frequencies are
       located at 1,000MHz and 1,500MHz, respectively, in Nyquist zone 1. A separation bandwidth of
       260MHz exists between the 5G signal and HD2, which is wide enough for a bandpass filter to
       reduce or even filter out the HD2 and HD3. With the simplicity of this 4G LTE implementation, the
       total signal bandwidth below the 5G implementation is 160MHz, which is much narrower than the
       whole Nyquist bandwidth (2,000MHz). By carefully selecting the optimum frequency planning of
       the narrow-band system, the SNR, SFDR, and ENOB metrics are incapable of characterizing the true
       performance of RF-sampling data converters for both 5G massive MIMO and 4G LTE
       communication systems. [Ref 5]




WP509 (v1.0) February 20, 2019               www.xilinx.com                                              8
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 10 of 21 PageID #: 391
                                                                                       Understanding Key Parameters for RF-Sampling Data Converters

       X-Ref Target - Figure 5




          Figure 5: 5G Massive MIMO Signal Spectrum with 100MHz + 3 x 20MHz Bandwidth Centered at 3,500MHz
                               with Sampling Clock at 4GSPS, Folding Back to Nyquist Zone 1


RF-Sampling Data Converter Specifications
       As semiconductor process geometry has been getting smaller, transistor maximum frequency (f max)
       has been rapidly increasing. Accordingly, usability and performance of RF-sampling data converter
       products used in direct-sampling communication applications have been significantly improved. As
       a result, analog data converter makers have largely agreed to use noise spectral density (NSD),
       3rd-order intermodulation distortion (IM3), and adjacent channel leakage ratio (ACLR) to
       characterize the performance of RF-sampling data converters in their data sheets.


   Noise Spectral Density (NSD)

       bandwidth, which is not relevant to today's RF-sampling data converters, especially for SDR
       applications. In real applications, tight bandpass filters around the band of interest are often
       employed, and many RF-sampling ADCs include decimation features to extract only the signal
       bandwidth of interest. Both aspects always eliminate all the noise outside of those bands. Thus,
       NSD is a more appropriate metric to quantify th
       provides the amount of noise energy in 1Hz bandwidth for a data converter.

       While NSD has been applied to data converters for some time, it is still new to some engineers and
       IC procurement managers. By definition, NSD refers to the noise power per hertz of frequency
       relative to the RF-ADC full scale input tone, commonly expressed as dBFS/Hz, and is applied to
       examine the noise performance of data converters with distinct sampling rates.

       To obtain the NSD of data converters, the RMS quantization noise power over the whole Nyquist
       bandwidth must be obtained from the SNR equation, which is defined as the ratio of the power of
       the fundamental signal to the power of the noise integrated over the first Nyquist zone.

                                                         P fundamental signal
                                 SNR dB = 10 log 10 ----------------------------------------------------                                Equation 7
                                                      P noise (over Nyquist BW)

       Equation 8 includes the units of the components:


WP509 (v1.0) February 20, 2019                                                        www.xilinx.com                                             9
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 11 of 21 PageID #: 392
                                                                       Understanding Key Parameters for RF-Sampling Data Converters

                                                     P fundamental signal dBFS –                           fs
                                 SNR dBFS   =                                      NSD dBFS/Hz + 10 log 10 ---          Equation 8
                                                                                                           2 Hz

       Assuming P fundamental signal (dBFS) = 0 dBFS yields
                                                                                  fs
                                 SNR dBFS   =     0 dBFS – NSD dBFS/Hz – 10 log10 ---                                   Equation 9
                                                                                  2 Hz

       Then,
                                                                               fs
                                 NSD dBFS/Hz     =      – SNR dBFS – 10 log 10 ---                                     Equation 10
                                                                                2 Hz

       This NSD equation is useful to evaluate different RF-sampling data converters with different
       sampling frequencies to characterize which devices have the lowest frequency-band specific noise
       in SDR applications.

       For an ideal 12-bit ADC with a 4GSPS sampling clock,

                                                                   (dBFS)          10   (4GSPS/2) (Hz)




       Figure 6 illustrates the noise power for this device.
       X-Ref Target - Figure 6




                                                Figure 6: Graphical Depiction of SNR and NSD in FFT Spectrum



       For non-ideal data converters, the NSD equation is
                                                                                      fs
                                 NSD dBFS/Hz     =     – SNR measured dBFS – 10 log10 ---                              Equation 11
                                                                                      2 Hz

       The full-scale SNR measured in Equation 11 should be obtained either by direct measurement or from
       the data sheet supplied by vendors. [Ref 6]



WP509 (v1.0) February 20, 2019                                        www.xilinx.com                                            10
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 12 of 21 PageID #: 393
                                                                 Understanding Key Parameters for RF-Sampling Data Converters


       According to the Xilinx Zynq UltraScale+ RFSoC RF Data Converter Evaluation Tool shown in
       Figure 7 [Ref 6], 58.33 dBFS
       the RF-ADC Performance Characteristics @ 3.93216GSPS sampling clock for Fout = 900MHz sine
       wave at -1dBFS. Verifying this in the above equation,

       RF-ADC NSD (dBFS)                                           measured(dBFS)          10(fs/2) (Hz)

                                                                                    10(3.93216GSPS/2)



       X-Ref Target - Figure 7




                                 Figure 7: NSD Measurement of RF-ADC on the RF Data Converter Evaluation Tool @ 900MHz


   Third-Order Intermodulation Distortion (IM3)
       Any complex signal contains components at several frequencies simultaneously. Nonlinearity in the
       converter's transfer function not only causes distortion of a pure tone, it causes two or more signal
       frequencies to interact and produce intermodulation products. When this happens, the result is
       called intermodulation distortion, or IM3.

                                                            measure non-linear behavior (i.e., IM3) for a
       wide range of RF devices, especially data converters. For instance, a two-tone input signal (f1, f2)
       with small separation is injected into the RF device (i.e., the ADC), and an output that includes two
       tones at the exact same frequencies as the input signal is produced if the ADC is perfectly linear. For
                                                          termodulation distortion products, as well as nf1
       and nf2 harmonic components, are generated. A two-tone test is illustrated in Figure 8.

       Some applications, especially those concerned with RF signal processing, are more sensitive to
       some modulation products than to others. For example, in RF applications, the third-order




WP509 (v1.0) February 20, 2019                                  www.xilinx.com                                            11
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 13 of 21 PageID #: 394
                                                  Understanding Key Parameters for RF-Sampling Data Converters


       frequencies, where other terms can be digitally filtered out. For this reason, terms other than IM3
       are usually ignored where IMD is specified for RF applications.

       IM3 can lead to serious issues in RF communication systems that create additional frequency
                                                                         modulated signals. In a receive
       path, spectral regrowth can cause out-of-band signals to interfere with the signal of interest. In a
       transmit path, on the other hand, bad IM3 can affect adjacent channels which then cannot pass the
       frequency mask of the wireless protocol. [Ref 3]
       X-Ref Target - Figure 8




                                 Figure 8: Graphical Depiction of IM3 in Non-Linear System

       The superior IM3 performance of the Zynq UltraScale+ RFSoC RF-DAC at 900MHz input frequency

       intermodulation distortion frequencies, with -7.26dBm input, as shown in Figure 9. For the Zynq
       UltraScale+ RFSoC RF-ADC IM3 measurement, tw
       spacing from signal generators are used. The IM3 of RF-ADC is -78.08dBc is measured at the RF
       Evaluation Tool, as shown in Figure 10. Consequently, both RF-DAC and RF-ADC support excellent
       linearity in the two-tone distortion test, preventing creation of large new frequency components.




WP509 (v1.0) February 20, 2019                    www.xilinx.com                                           12
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 14 of 21 PageID #: 395
                                                             Understanding Key Parameters for RF-Sampling Data Converters

       X-Ref Target - Figure 9




                                  Figure 9: Zynq UltraScale+ RFSoC RF-DAC IM3 Measurement with Dual-Tone Input

       X-Ref Target - Figure 10




                                   Figure 10: Zynq UltraScale+ RFSoC RF-ADC IM3 Measurement, Dual-Tone Input
                                                        (RF Data Converter Evaluation Tool)




WP509 (v1.0) February 20, 2019                               www.xilinx.com                                           13
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 15 of 21 PageID #: 396
                                              Understanding Key Parameters for RF-Sampling Data Converters


   Adjacent Channel Leakage Ratio (ACLR)
       As wireless demand has been increasing dramatically, the allocated frequency spectrum is getting
       crowded. Nowadays, the wireless infrastructure requires much greater data capacity and bandwidth
       to deliver IP services to more subscribers and mobile devices. While transmitting signals through
       an over-air interface, the power that leaks from a transmitted signal into adjacent channels can
       interfere with transmission in the adjoining channels and impair overall radio system performance.

       ACLR is a key standards-compliant spectrum measurement designed for use in wireless radio
       systems such as 3GPP 5G, LTE, and W-CDMA. As shown in Figure 11, it characterizes the ratio of
       modulated signal power versus power emitted or leaked into adjacent channels of the
       communication system. The ability to vary channel bandwidths and adjacent channel spacing is
       required within the context of various communication protocols. To measure ACLR of the device
       under test (DUT), a modulated signal generator or DAC is commonly utilized.
       X-Ref Target - Figure 11




                                      Figure 11: ACLR Graphical Illustration

       The Zynq UltraScale+ RFSoC integrates either 8 x 8 or 16 x 16 DAC and ADC channels. To measure
       ACLR performance of both DAC and ADC, the test setup is easily configured in loopback mode.

       Figure 12 illustrates the ACLR measurement use case. A band 42 IQ-modulated signal with
       5 x 20MHz 64QAM LTE carriers is generated at digital baseband in the transmit path, interpolated
       8x, and mixed up to 3,500 MHz in two DAC channels. One channel is connected to a frequency
       spectrum analyzer, while the other channel is looped back to the ADC through an external
       Mini-Circuits ZRL-3500+ amplifier. Then the 3,500MHz RF signal is decimated 8x and mixed down
       to baseband. For the clocking scheme, 3,932.16MHz is adopted as the RFSoC data converter
       sampling clock, while 491.52MHz is applied as the baseband sampling clock.




WP509 (v1.0) February 20, 2019               www.xilinx.com                                            14
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 16 of 21 PageID #: 397
                                                              Understanding Key Parameters for RF-Sampling Data Converters

       X-Ref Target - Figure 12




                                           Figure 12: Zynq UltraScale+ RFSoC ACLR Measurement Use Case

       A Rohde & Schwarz FSW26 spectrum analyzer was used to analyze the dynamic performance of the
       DAC. Figure 13 shows the spectrum analyzer ACLR measurement for 5 x 20MHz multi-carrier in
       64QAM modulation at 3,500MHz transmit output generated by the Zynq UltraScale+ RFSoC DAC
       with internal PLL sampled at 3,932.16MHz. With th
       from the Tx1 and Tx5 channels, ACLR of both uppe


       X-Ref Target - Figure 13




                                  Figure 13: RF-DAC ACLR Measurement for 5 x 20MHz 64QAM Modulation @ 3,500MHz

       For ACLR of the Zynq UltraScale+ RFSoC RF-ADC, 61.42dBc is measured in loopback configuration
       from DAC to ADC, as shown in Figure 14.



WP509 (v1.0) February 20, 2019                               www.xilinx.com                                            15
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 17 of 21 PageID #: 398
                                                                Understanding Key Parameters for RF-Sampling Data Converters

       X-Ref Target - Figure 14




                                  Figure 14: RF-ADC ACLR for 5 x 20MHz 64QAM Modulation @ 3,500MHz (Loopback Mode)

       According to the 3GPP 5G requirement [Ref 7] for a 5G NR base station, the ACLR emission limit of

       UltraScale+ RFSoC ACLR performance (see Xilinx Data Sheet DS926) [Ref 8] is superior, leaving
       plenty of margin for the rest of the system (e.g., the power amplifier) to reduce design challenges.


Summary
       SNR and ENOB are common parameters used to characterize and evaluate data converters when
       set up with a sinusoidal input over full Nyquist bandwidth. However, these and other legacy metrics
       are deprecated for direct-sampling applications because the RF data converters employed in such
       designs are not required to operate over the full Nyquist bandwidth. Instead, the NSD, IM3, and
       ACLR parameters are more relevant to the evaluation of devices used in direct-sampling designs. In
       such use cases, it is more important to quantify the amount of data-converter noise falling into the
       band(s) of interest. Thus, different RF applications need different sets of parametric specifications
       to accurately evaluate system design performance. For both narrow-band and more traditional
       wide-band applications, the accurate measurement (with use-appropriate metrics) of in-band
       noise, spurious signals, and distortion is required to select the right RF data-handling solution.

       With the release of Zynq UltraScale+ RFSoCs, featuring integrated multichannel direct-sampling
       RF-ADCs, a family of Xilinx devices is now available to fulfill the most demanding RF processing
       requirements, including the implementation of a complete software-defined radio (SDR) on a
                                       -first achievement for Xilinx.

       For more information, go to: www.xilinx.com/RFSoC.




WP509 (v1.0) February 20, 2019                                 www.xilinx.com                                            16
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 18 of 21 PageID #: 399
                                             Understanding Key Parameters for RF-Sampling Data Converters


References
       1. Xilinx® Zynq® UltraS                         RF Data Converter Evaluation Tool (website
          download page).
       2. Carusone, Tony Chan; Johns, David A.; Martin, Kenneth W.: Analog Integrated Circuit Design
          (2nd ed., 2012). Hoboken, NJ: John Wiley & Sons, Inc.
       3. National Instruments / White Paper, Understanding Frequency Performance Specifications
          (2017).
       4. National Semiconductor / Kulchycki, Scott: Software Defined Radio: Don't Talk to Me about
          ENOBs, Part 1; Part 2. EETimes RF & Microwave Designline (2010).
       5. Huawei Technologies Co., Ltd. / Public Policy Position: 5G Spectrum (2017).
       6. Analog Devices / Beavers, Ian: Noise Spectral Density: A New ADC Metric?
                                                                               5G; NR; User Equipment
          (UE) Radio Transmission and Reception
       8. Xilinx Data Sheet DS926, Zynq UltraScale+ RFSoC Data Sheet: DC and AC Switching
          Characteristics




WP509 (v1.0) February 20, 2019               www.xilinx.com                                            17
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 19 of 21 PageID #: 400
                                                                     Understanding Key Parameters for RF-Sampling Data Converters


APPENDIX
   Derivation of the Signal-to-Noise Equation SNR = 6.02N + 1.76dB:
       Consider the quantization errors V Q in an ideal ADC converter, as shown in Figure 15.
       X-Ref Target - Figure 15




                                                     Figure 15: A Setup to Investigate Quantization Noise

                                  V Q = V 1 V in ;
                                  V 1 = V in + V Q

                                  where V 1 is the quantized signal and V in is the input signal of an ideal ADC.

       Assume V in to be a ramp input signal; thus, the result V 1 is a staircase due to the output from the
       DAC, as shown in Figure 16.[Ref 2]
       X-Ref Target - Figure 16




                                         Figure 16: Relationship between V1 , Vin , and VQ , based on setup in Figure 15

       V Q is the result of the difference between V in and V 1 , and the RMS value of the noise signal V Q(rms)
       is given by:
                                                                           T 2
                                                         V Q rms =     1        2
                                                                       ----   VQ dt
                                                                       T –T 2

                                                                            T 2
                                                                       1            2 –t 2
                                                                 =     ----     VLSB --T--- dt
                                                                       T –T 2                                              Equation 12

                                                                            2       T 2
                                                                       VLSB T 3
                                                                 =     ---------- ------
                                                                          T 3 3 –T 2


       The RMS quantization noise measured over the full Nyquist bandwidth from DC to fs/2 is given by:
                                                                            V LSB
                                                                  V Q rms = ----------                                     Equation 13
                                                                                12


WP509 (v1.0) February 20, 2019                                       www.xilinx.com                                                 18
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 20 of 21 PageID #: 401
                                                      Understanding Key Parameters for RF-Sampling Data Converters


       For an ideal data converter, SNR is given by:
                                                         V in rms
                                          SNR = 20 log10 -----------------                                           Equation 14
                                                         V Q rms

       Assume the input (V in ) is a sinusoidal wave. Peak amplitude is V ref / 2 .
                                                       V in rms
                                        SNR = 20 log10 -----------------
                                                       V Q rms
                                                                                                                     Equation 15
                                                          V ref 2 2
                                               = 20 log10 --------------------------
                                                          VLSB               12
                             V ref
       Substituting V LSB    -------- into Equation 15,
                                 N
                              2
                                                           V ref 2 2
                                                           -------------------------
                                               = 20 log 10 V ref
                                                            --------         12
                                                              2N
                                                                                                                     Equation 16
                                                                  12
                                               = 20 log 10 2 N --------
                                                                    8

                                               = 6.02N + 1.76 dB                       over the Nyquist bandwidth.




WP509 (v1.0) February 20, 2019                       www.xilinx.com                                                           19
   Case 1:20-cv-01229-CFC-JLH Document 11-5 Filed 11/23/20 Page 21 of 21 PageID #: 402
                                                         Understanding Key Parameters for RF-Sampling Data Converters


Revision History
       The following table shows the revision history for this document:

            Date          Version                                     Description of Revisions
        02/20/2019            1.0        Initial Xilinx release.



Disclaimer
       The information disclosed to you hereunder                                              ly for the selection and use of Xilinx
       products. To the maximum extent permitted by applicable law:
       Xilinx hereby DISCLAIMS ALL WARRANTIES AND CONDITIONS, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT NOT
       LIMITED TO WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR ANY PARTICULAR PURPOSE;
       and (2) Xilinx shall not be liable (whether in contract or tort, including negligence, or under any other theory of liability)
       for any loss or damage of any kind or nature related to, arising under, or in connection with, the Materials (including your
       use of the Materials), including for any direct, indirect, special, incidental, or consequential loss or damage (including loss
       of data, profits, goodwill, or any type of loss or damage suffered as a result of any action brought by a third party) even
       if such damage or loss was reasonably foreseeable or Xilinx had been advised of the possibility of the same. Xilinx
       assumes no obligation to correct any errors contained in the Materials or to notify you of updates to the Materials or to
       product specifications. You may not reproduce, modify, distribute, or publicly display the Materials without prior written

       Terms of Sale which can be viewed at http://www.xilinx.com/legal.htm#tos; IP cores may be subject to warranty and
       support terms contained in a license issued to you by Xilinx. Xilinx products are not designed or intended to be fail-safe
       or for use in any application requiring fail-safe performance; you assume sole risk and liability for use of Xilinx products
       in such critical applications, pl                                                                    http://www.xilinx.com/
       legal.htm#tos.



Automotive Applications Disclaimer
       XILINX PRODUCTS ARE NOT DESIGNED OR INTENDED TO BE FAIL-SAFE, OR FOR USE IN ANY APPLICATION REQUIRING
       FAIL-SAFE PERFORMANCE, SUCH AS APPLICATIONS RELATED TO: (I) THE DEPLOYMENT OF AIRBAGS, (II) CONTROL OF A
       VEHICLE, UNLESS THERE IS A FAIL-SAFE OR REDUNDANCY FEATURE (WHICH DOES NOT INCLUDE USE OF SOFTWARE IN
       THE XILINX DEVICE TO IMPLEMENT THE REDUNDANCY) AND A WARNING SIGNAL UPON FAILURE TO THE OPERATOR, OR
       (III) USES THAT COULD LEAD TO DEATH OR PERSONAL INJURY. CUSTOMER ASSUMES THE SOLE RISK AND LIABILITY OF
       ANY USE OF XILINX PRODUCTS IN SUCH APPLICATIONS.




WP509 (v1.0) February 20, 2019                          www.xilinx.com                                                             20
